Exhibit 10.7
 
FORBEARANCE AND DEBT CONVERSION AGREEMENT


This Forbearance  and Debt Conversion Agreement (the “Agreement”) is made
effective March 1, 2012, by and among RMB Australia Holdings, Ltd., a banking
corporation organized under the laws of Australia (“RMBAH” or “First Lien
Creditor”), RMB Resources, Inc. a Delaware corporation (“RMB”) in its capacity
as Agent for the First Lien Creditor (in such capacity, together with its
successors in such capacity, the “First Lien Collateral Agent), Uranium
Resources Inc., a Delaware corporation (“URI” or “Company”), Neutron Energy,
Inc., a Nevada corporation (“Neutron” or “Borrower”) and Cibola Resources, LLC,
a Delaware limited liability corporation, (“CRL” or the “Subsidiary Guarantor,”
and together with Neutron, the “Borrower Parties).


WHEREAS, RMB and RMBAH, pursuant to a Facility Agreement dated April 5, 2010 (as
so amended and as further amended, restated, supplemented, modified, replaced or
refinanced from time to time, the “First Lien Facility Agreement”), made loans
and credit available to Neutron, in an outstanding amount as of December 31,
2011 $26,787,157.00 ($24 Million in principal plus accrued interest as of that
date) (the “Existing RMB Loan”);


WHEREAS, RMB, RMBAH and the Borrower Parties also entered into the Securities
(as defined in the First Lien Facility Agreement), pursuant to which the
Borrower Parties granted security interests over substantially all their assets
in order to secure the Existing RMB Loan (the “First Lien Security Documents”);


WHEREAS, certain parties including the Company and Neutron have executed an
Agreement and Plan of Merger of even date herewith (the “Merger Agreement”) and
related agreements pursuant to which Neutron would merge with a subsidiary of
URI and become a wholly-owned subsidiary of URI (the “Merger”);


WHEREAS, in the Transaction Agreements, the Resource Capital Fund V. L.P. (the
“Fund”) proposes to take an equity position in the Company, resulting in payment
of the Existing RMB Loan and discharge of the obligations the Borrower Parties
owe RMBAH and RMB under the First Lien Facility Agreement, as set forth in the
Transaction Agreements including an Investment Agreement, Registration Rights
Agreement, and Stockholders’ Agreement, all of even date herewith, between URI
and the Fund;


WHEREAS, the Existing RMB Loan is to be repaid as contemplated by the
Transaction Agreements by means of $20,000,000.00 in cash that URI will receive
from the Fund on the Closing Date and then in turn pay to RMB, along with
8,361,327 shares of Common Stock to be issued to RMBAH (the “RMB Conversion
Shares”) as further described in this Agreement;


WHEREAS, RMB and RMBAH have agreed to extend the term of the First Lien Facility
Agreement up to and including the earlier of March 1, 2012; the date on which
the Transaction Agreements are duly executed by all parties to them; or the date
on which the Fund, URI or Neutron indicates that it will not proceed with the
transactions contemplated by the Transaction Agreements, in order to facilitate
and accommodate the Merger and transactions described herein;
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, though Borrower is current on its obligations as they have been
extended under the First Lien Facility Agreement, unless payment in full is
received within the deadlines stated above, an Event of Default as defined in
the First Lien Facility Agreement shall occur;


WHEREAS, each Borrower Party’s entry into the Transaction Agreements to which it
is a party will, without waiver by RMB, result in the breach of additional
covenants under the First Lien Facility Agreement, including Section 9.10(c),
9.17(a), and 9.19(b) thereof.


WHEREAS, the execution and performance of the Merger Agreement by all the
parties thereto are material conditions to the assent by RMB and RMBAH to the
terms and conditions of this Agreement;


WHEREAS, URI has proposed to provide working capital to Neutron in order to
finance operations of Neutron through the Closing Date specified in the Merger
Agreement, pursuant to, inter alia, the Credit and Funding Agreement and
Promissory Note of even date herewith (the “Second Lien Loan Documents”).  URI
proposes to secure these loans through second-priority liens over substantially
all the assets of the Borrower Parties through a Security Agreement and certain
mortgages (the “Second Lien Security Documents”).  The Lenders also contemplate
executing concurrently herewith an Intercreditor Agreement that vests
enforcement rights in RMB pertaining to any exercise of remedies pursuant to the
First Lien Security Documents and/or the Second Lien Security Documents (the
“Intercreditor Agreement”);


WHEREAS, the parties desire to enter a legally binding agreement whereby RMBAH
and RMB will agree to accept the payment and discharge of the Existing RMB Loan
and all other obligations the Borrower Parties owe RMBAH and RMB under the First
Lien Facility Agreement and First Lien Security Documents, and whereby RMBAH and
RMB will agree to forbear from the exercise of any creditors remedies otherwise
available to them under the First Lien Security Documents or Second Lien
Security Documents for a term up to and including the earlier of (i) the Closing
Date and (ii) the termination of the Merger Agreement;


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, in addition to other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


I.           Definitions.
 
Capitalized terms used herein shall have the meaning given in this Agreement,
unless reference is made to another agreement defining the term.
 
Additional Holders shall mean (a) any Affiliate of any Holder who acquires
Common Stock or Other Securities and (b) the Permitted Assignees of Registrable
Securities who, from time to time, acquire Registrable Securities from a Holder
or Holders and own Registrable Securities at the relevant time, agree to be
bound by the terms hereof and become Holders for purposes of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
Affiliate of a Person shall mean any Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, such other Person.  For purposes of this definition, “control”
shall mean the ability of one Person to direct the management and policies of
another Person.
 
Agreement shall have the meaning ascribed thereto in the Preamble hereof.
 
Borrower shall have the meaning ascribed thereto in the Preamble hereof.
 
Borrower Parties shall have the meaning ascribed thereto in the Preamble hereof.
 
Business Day shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York.
 
Closing shall have the meaning assigned to such term in the Merger Agreement.
 
Closing Date shall have the meaning assigned to such term in the Merger
Agreement.
 
Collateral shall mean any assets of the Borrower Parties subject to a security
interest granted by any Borrower Party pursuant to the Credit Documents.
 
Commission shall mean the Securities and Exchange Commission or any other
federal agency then administering the Securities Act and other federal
securities laws.
 
Common Stock shall mean the shares of common stock, $0.001 par value per share,
of Company, as adjusted from time to time to reflect any merger, consolidation,
recapitalization, reclassification, split-up, stock dividend, rights offering,
stock split or reverse stock split made, declared or effected with respect to
the Common Stock.
 
Company shall have the meaning ascribed thereto in the Preamble hereof.
 
Credit Documents shall mean the First Lien Facility Agreement and all the
Securities and Transaction Documents as defined therein, the Second Lien Credit
and Funding Agreement of even date herewith between URI and Neutron and
all  Loan Documents as defined therein (including all Security Documents) and
any document executed by a Borrower Party relating to a loan or extension of
credit, or security for a loan or extension of credit, arranged by or
administered by RMBAH or RMB, including documents administered by RMB pursuant
to the Intercreditor Agreement.  “Credit Documents” shall include the
Intercreditor Agreement.  This Agreement shall be deemed a “Transaction
Document” within the meaning of the First Lien Facility Agreement.
 
Event of Default shall mean any of the events described in Section X.
 
Exchange Act shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.
 
Fund shall have the meaning ascribed thereto in the Recitals.
 
 
3

--------------------------------------------------------------------------------

 
 
Exchange Act shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.
 
Existing RMB Loan shall have the meaning ascribed thereto in the Recitals.
 
First Lien Facility Agreement shall have the meaning ascribed thereto in the
Recitals.
 
Forbearance Period shall mean the period of time defined in Section II(b) of
this Agreement.
 
Holder shall mean (i) RMBAH, (ii) RMB, (iii) any other Person who owns
Registrable Securities at the relevant time and is a party to this Agreement or
(iv) any Additional Holder.
 
Intercreditor Agreement shall have the meaning ascribed thereto in the Recitals.
 
Investment Agreement shall have the meaning ascribed thereto in the Recitals.
 
Lenders shall mean RMB, RMBAH, URI, and any party who provides loans or credit
pursuant to any Credit Document.
 
Liens shall mean any security interest over any real or personal property
granted by any Borrower Party to any Lender.
 
Material Adverse Effect shall mean, with respect to the Company or Neutron, any
fact, circumstance, change, event, occurrence or effect that is or would
reasonably be expected to be materially adverse to the business, condition
(financial or otherwise), properties, assets, liabilities, obligations (whether
absolute, accrued, conditional or otherwise), businesses, operations, prospects
or results of operations of such party, its subsidiaries and its material joint
ventures, taken as a whole.
 
Merger shall have the meaning ascribed thereto in the Recitals.
 
Merger Agreement shall have the meaning ascribed thereto in the Recitals.
 
Neutron Budget shall mean a detailed 8-month budget for Neutron for the period
beginning January 1, 2012, which covers with specificity the exploration,
development, management and operation of Neutron’s properties and the detailed
budget relating to such activities prepared by Neutron and approved by the Fund
and Company.
 
Offering shall mean the distribution of the RMB Conversion Shares to RMBAH.
 
Permitted Assignee shall mean (a) any Affiliate of any Holder who acquires
Registrable Securities from such Holder, or its Affiliates, or (b) any other
Person who acquires any Registrable Securities of any Holder or Holders who is
designated as a Permitted Assignee by such Holder in a written notice to
Company; provided, however, that the rights of any Person designated as a
Permitted Assignee referred to in the foregoing clause (b) shall be limited if,
and to the extent, provided in such notice.
 
 
4

--------------------------------------------------------------------------------

 
 
Person shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.
 
Properties shall mean the real property legally or beneficially owned or leased
by a Borrower Party in which a security interest has been granted to a Lender in
any Credit Document.
 
RCF Investment Agreement shall have the meaning assigned to such term in the
Merger Agreement.
 
RCF Shares shall mean the shares of Common Stock issued to the Fund pursuant to
the RCF Investment Agreement.
 
Resale Registration means a registration effected pursuant to Section VI.1(a)
hereof.
 
Resale Registration Statement means a registration statement of Company relating
to a Resale offering in accordance with Rule 415 of the Securities Act, or any
similar rule that may be adopted by the Commission, pursuant to the provisions
of Section VI.1(a) hereof which covers all of the Registrable Securities held by
the Holders, on an appropriate form under the Securities Act, and all amendments
and supplements to such registration statement, including post-effective
amendments, in each case including the prospectus contained therein, all
exhibits thereto and all material incorporated by reference therein.
 
RMB Conversion Shares shall have the meaning ascribed thereto in the Recitals.
 
RMB Closing Costs shall have the meaning given in Section III(b) hereof.
 
Registrable Securities shall mean the Common Stock of Company owned by the
Holders as of the date hereof and at any time in the future; and, if as a result
of any reclassifica­tion, stock dividends or stock splits or in connection with
a combination of shares, recapitalization, merger, consolidation, sale of all or
substantially all of the assets of Company or other reorganization or other
transaction or event, any capital stock, evidence of indebtedness, warrants,
options, rights or other securities (collectively “Other Securities ”) are
issued or transferred to a Holder in respect of Registrable Securities held by
the Holder, references herein to Registrable Securities shall be deemed to
include such Other Securities.  Shares of Common Stock and Other Securities that
are Registrable Securities shall cease to be Registrable Securities at the
earlier of (i) such time as they may be sold under Rule 144(b)(1) under the
Securities Act without volume or other limitation or (ii) the date they are sold
pursuant to Rule 144 or an effective registration statement.
 
Secured Obligations shall mean the obligations of any Borrower Party to repay
loans or credit arranged by or administered by RMBAH or RMB pursuant to the
First Lien Facility Agreement, the First Lien Security Documents or the
Intercreditor Agreement, and for the avoidance of doubt includes the “Secured
Moneys” (as defined in the First Lien Facility Agreement).
 
 
5

--------------------------------------------------------------------------------

 
 
Securities Act shall mean the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect from time to time.
 
Transaction Agreements shall have the meaning given in the Merger Agreement and
shall include inter alia the Merger Agreement, the Registration Rights Agreement
between URI and the Fund, and the Investment Agreement among URI, the Fund, and
Neutron.
 
II.          Forbearance by RMBAH and RMB.
 
a.           Generally. In consideration of the representations, warranties, and
agreements of the Borrower Parties contained herein, and those given by URI and
the Fund in the Merger Agreement and Transaction Agreements, and except as
otherwise expressly provided herein, RMBAH and RMB, for themselves and each of
the Lenders, agree that during the Forbearance Period, the Lenders will not
declare a default, commence any legal proceeding or take any other action
against any of the Borrower Parties to collect the Secured Obligations or other
amounts due under the First Lien Loan Documents or Second Lien Loan Documents,
or to exercise creditors remedies or foreclose any Liens on the Properties, or
to enforce against any of the Borrower Parties any of its other rights and
remedies under the  Credit Documents.
 
b.           Forbearance Period. The Forbearance Period shall have a term
commencing on the execution of this Agreement and ending on the Closing Date,
subject to earlier termination pursuant to the terms of Section II(c). The
Forbearance Period may be extended from time to time by written agreement
executed by all of the signatories to this Agreement.
 
c.           Early Termination of the Forbearance Period.  Notwithstanding any
provision of this Agreement to the contrary, RMB, in its sole discretion, or
upon the direction of the Lenders, may declare the Forbearance Period to be
terminated if any of the following events shall have occurred:
 
i.
 
Any of the Borrower Parties or URI shall fail to comply with any of the material
agreements, covenants, or other terms set forth in this Agreement.
     
ii.
 
Termination of the Merger Agreement pursuant to Section 7.1 thereof or the
Closing does not occur for any reason;
     
iii.
 
Any Borrower Party shall commence, have commenced against it, or acquiesce in
the commencement of any proceeding relating to its bankruptcy, insolvency,
liquidation, or reorganization, or for the adjustment of its debts, or for the
appointment of a receiver, trustee, or similar custodian or it or for any
substantial portion of its property, or it shall make an assignment for the
benefit of creditors.
     
iv.
 
The terms of the Merger Agreement are amended without the prior written consent
of RMB in any case where such amendment would have an adverse effect on RMB.

 
 
6

--------------------------------------------------------------------------------

 
 
d.                 Enforcement Unaffected.  Upon the expiration date of the
Forbearance Period as provided herein or the earlier termination thereof
pursuant to Section II(c), and subject to the terms of the Intercreditor
Agreement, RMB and the Lenders shall be entitled at any time and from time to
time to enforce all of their rights and remedies in respect of any default under
any Credit Document then or thereafter in existence, to the same extent as if
RMB and RMBAH had not agreed to forbear from doing so during the Forbearance
Period. RMB and the Lenders do not hereby waive any default under any Credit
Document that now exists or that may occur at any time hereafter. The fact of
RMB’s and the Lenders’ forbearance during the Forbearance Period shall not be
construed as a waiver of any of RMB’s or the Lenders’ rights or remedies, nor
shall it be the basis to deem RMB or any Lender estopped from taking any action
after the expiration or termination of the Forbearance Period. All statutes of
limitation applicable to actions that RMB or any Lender may be entitled to bring
to enforce its rights and remedies against any obligor or the Collateral shall
be tolled during the Forbearance Period, and each time period provided in each
such statute of limitations shall be extended by a period of time equal to the
duration of the Forbearance Period.
 
III.       Covenants, Representations and Warranties of Borrower Parties
 
a.           Taxes.  The Borrower Parties shall pay or cause to be paid in full
when due, and in any event before they become past due, all taxes due and owing
with respect to the Properties for the tax year that commenced January 1, 2010.
This obligation under this clause shall survive the termination of the
Forbearance Period in accordance with the terms of this Agreement.
 
b.           Payment of Costs and Fees. The Borrower Parties shall pay to RMB
all of RMB’s out-of-pocket costs and expenses (including the fees and expenses
of RMB’s counsel) incurred in connection with the preparation, review,
execution, delivery, administration, modification, amendment or enforcement of
this Agreement, any Transaction Agreement, or any of the Credit Documents, which
shall not exceed $50,000.00  in aggregate (collectively, the “RMB Closing
Costs”).
 
c.           Sublease of Property.  The Borrower Parties shall not lease or
sublease the Properties, grant any other rights of occupancy or use of and of
the Properties, or assign or consent to the assignment of any such lease,
sublease or other rights, without the prior written consent of RMB.
 
d.           Information Requests.  The Borrower Parties shall deliver to RMB
such information as RMB may request from time to time as provided in the First
Lien Facility Agreement regarding the operating budget of Neutron, the
Properties, the Borrower Parties or the transactions that are contemplated by
this Agreement or the Credit Documents according to the terms thereof.
 
e.           Approval Rights.  RMB shall continue to exercise approval rights
over any and all transfers of funds from any account owned or held for the
benefit of Neutron, as provided in the First Lien Facility Agreement or in any
Credit Document, including the Proceeds Account under the First Lien Facility
Agreement; provided that RMB approval shall be given with respect to any funds
received from Company pursuant to the Second Lien Loan Documents and expended in
accordance with the Neutron Budget.
 
 
7

--------------------------------------------------------------------------------

 
 
f.           Covenants of First Lien Facility Agreement.  Borrower Parties shall
comply with all the covenants of the First Lien Facility Agreement and the
Credit Documents, specifically excluding Sections 9.10(c), 9.17(a), and 9.19(b)
of the First Lien Facility Agreement, and in each case only to the extent
necessary to permit execution, entry, delivery, and performance by the Borrower
Parties of the Transaction Agreements and the Credit Documents and not in any
other respect or with respect to any other transaction.  Anything to the
contrary herein or in the First Lien Facility Agreement or any Credit Document
notwithstanding, Borrower Parties may use any funds received from Company
pursuant to the Second Lien Loan Documents in accordance with the Neutron
Budget.
 
g.           Representations and Warranties of First Lien Facility
Agreement.  Borrower Parties restate as of the date hereof, and incorporate
herein as though set forth anew in full in this Agreement, all the
representations and warranties of the First Lien Facility Agreement and all
Credit Documents specifically excluding the representations and warranties of
Section 8.1(o) and 8.1(p) of the First Lien Facility Agreement, and in each case
only to the extent necessary to permit execution, entry, delivery, and
performance by the Borrower Parties of the Transaction Agreements and the Credit
Documents and not in any other respect or with respect to any other transaction.
 
h.           Liens.  Each Borrower Party agrees that it will not create or
permit to exist any Lien on the Property except (A) any Liens created or
permitted by the Credit Documents, (B) the liens disclosed on Schedule A to the
extent junior to the Liens described in clause (A), and (C) other mechanics’ and
materialmen’s liens created after the date hereof in respect of work performed
or materials delivered, none of which secures individually an obligation in
excess of $100,000.00, and which are junior to the liens described in clause (A)
and (B).
 
IV.        Credit Documents Affirmed.
 
Except to the extent expressly provided herein, the Credit Documents are not
affected hereby and continue in full force and effect in accordance with their
original terms. RMB and the Lenders have agreed to the terms of this Agreement
in their sole discretion, and such agreement in no way obligates RMB or any
Lender to agree to any further modification of or forbearance under the First
Lien Facility Agreement or other Credit Documents at any time in the future,
regardless of any similarity of circumstances.
 
V.        Payments of Existing RMB Loan on Closing Date.
 
Notwithstanding any provision of the First Lien Facility Agreement or any Credit
Document to the contrary:
 
a.           On or by the Closing Date:
 
i.
 
The Fund will pay to URI $20,000,000.00 in cash in accordance with the terms and
conditions of the RCF Investment Agreement for the purpose of partial repayment
of the Existing RMB Loan (the “Fund Contribution”);

 
 
8

--------------------------------------------------------------------------------

 
 
ii.
 
URI will pay the Fund Contribution in cash to RMB in partial repayment of the
Existing RMB Loan;
     
iii.
 
The remainder of the Existing RMB Loan (including all interest accrued through
the Closing Date) after payment of the Fund Contribution shall be satisfied by
conversion into the RMB Conversion Shares subject to Section VI and VII herein,
which shall be delivered to RMB on the Closing Date;
     
iv.
 
The RMB Conversion Shares shall be issued to RMBAH as described more fully in
Sections VI and VII below;
     
v.
 
The RMB Closing Costs shall be paid on the Closing Date by Neutron;
     
vi.
 
The Closing shall have occurred.

 
b.           Upon satisfaction of all conditions stated in Section V(a) of this
Agreement, the Existing RMB Loan shall be deemed fully repaid, discharged, and
satisfied.
 
c.           Contemporaneously with the Closing and satisfaction of the
conditions stated in Section V(a) of this Agreement, RMB shall issue a payoff
letter and/or other reasonable documentation of the satisfaction of the Existing
RMB Loan as Neutron shall reasonably request.  At such time, RMB shall also file
releases or terminations of the First Lien Security Documents, as applicable, in
the appropriate governmental offices within 10 Business Days.
 
d.           Contemporaneously with the Closing and satisfaction of the
conditions stated in Section V(a) of this Agreement, RMB and RMBAH shall cancel
all the warrants to purchase common stock of Neutron that were issued to it or
them pursuant to the First Lien Facility Agreement and shall cancel all their
rights under the First Lien Facility Agreement to receive further warrants or
shares of Neutron.
 
e.           Should any condition stated or described in Section V(a) of this
Agreement fail to occur for any reason by the Closing Date, the obligations of
the First Lien Facility Agreement and all Credit Documents shall be reinstated
and in full force and effect as though this Agreement had never been made,
without further action by RMB or any of the Transaction Parties as defined in
the First Lien Facility Agreement.
 
VI.        Registration Rights Pertaining to RMB Conversion Shares.
 
1.           Required Registration by Company.
 
a.           Company shall use its reasonable best efforts to cause a Resale
Registration Statement covering all the Registrable Securities to be filed and
declared effective by the Commission as soon as practicable following the
Closing Date, and in any event by the dates set forth below.  The Resale
Registration shall be on Form S-3 or such other appropriate form permitting
registration of the Registrable Securities for resale by Holders in the manner
designated by them, including, without limitation, one or more underwritten
offerings.  The Company shall not permit any securities other than the
Registrable Securities and the RCF Shares to be included in the Resale
Registration.
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           The parties agree that the Holders will suffer damages if the
Company fails to fulfill its obligations under this Section VI(1)(a), and that
it would not be feasible to ascertain the extent of such damages with
precision.  Accordingly, the Company agrees to pay liquidated damages under the
circumstances and to the extent set forth below (each, a “Registration
Default”):
 
(A)           if the Resale Registration is not filed on or prior to 30 days
after the Closing Date (the “Filing Date”) , then commencing on the day after
the Filing Date, liquidated damages shall accrue at a rate of [0.4%] of
US$6,000,000 per annum calculated daily;
 
(B)           if the Resale Registration is not declared effective by the
Commission on or prior to 180 days after the Closing Date (the “Effectiveness
Date”), then commencing on the Effectiveness Date, liquidated damages will
accrue at a rate of 0.4% of US $6,000,000 per annum calculated daily; and
 
(C)           if the Resale Registration has been declared effective and ceases
to be effective at any time during the period in which it is required to remain
effective (other than as permitted hereunder), liquidated damages shall accrue
at a rate of 0.4% of US$6,000,000 per annum calculated daily;
 
provided, however, that at no time shall the aggregate rate of liquidated
damages accruing exceed in the aggregate 2.00% per annum; provided, further,
that upon cure of the applicable Registration Default, liquidated damages shall
cease to accrue.
 
(D)           The Company shall notify Holders within two Business Days of each
Registration Default, and all amounts of liquidated damages shall be paid in
cash quarterly on January 1, April 1, July 1 and October 1 of each relevant
period, commencing with the first such date occurring after any Registration
Default.
 
(ii)           Each Holder as to which any Resale Registration is being effected
agrees to furnish to Company all information with respect to such Holder
required for the Resale Registration.  Company agrees to use its reasonable best
efforts to keep the Resale Registration Statement continuously effective for as
long as any Holder holds Registrable Securities.  Company further agrees, if
necessary, to promptly supplement or amend the Resale Registration Statement, if
required by the rules, regulations or instructions applicable to the
registration form used by Company for such Resale Registration Statement or by
the Securities Act or by any other rules and regulations thereunder for Resale
Registrations, and Company agrees to furnish to the Holders of Registrable
Securities copies of any such supplement or amendment promptly after its being
used or filed with the Commission.  In addition, after the Commission has
declared a Resale Registration Statement effective, so long as such Resale
Registration Statement is effective, (A) the Company shall promptly file with
the Commission any amendment or supplement to the Resale Registration Statement
as required by the Securities Act and Exchange Act and the policies, rules and
regulations of the Commission, as announced from time to time, in order to keep
the Resale Registration Statement effective, and (B) no Holder may sell any
Common Stock pursuant to the Resale Registration Statement until the Commission
has declared effective the Resale Registration Statement, as amended.
 
 
10

--------------------------------------------------------------------------------

 
 
2.           Registration Procedures.  Company is required by the provisions of
Section VI(1) to use its reasonable best efforts to effect the registration of
any of its securities under the Securities Act, and Company will, as
expeditiously as possible:
 
a.           Prepare and file with the Commission a Resale Registration
Statement with respect to such securities and use its reasonable best efforts to
cause such Resale Registration Statement to become and remain effective until
all the Registrable Securities have been sold thereunder or have ceased to have
the status of Registrable Securities;
 
b.           Prepare and file with the Commission such amendments and
supplements to such Resale Registration Statement and the prospectus used in
connection therewith as may be necessary to keep such registration statement
effective and to comply with the provisions of the Securities Act with respect
to the sale or other disposition of all securities covered by such Resale
Registration Statement;
 
c.           Furnish to such selling security holders such number of copies of a
summary prospectus or other prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, as such selling security holders may reasonably request;
 
d.           Use its reasonable best efforts to register or qualify the
securities covered by such Resale Registration Statement under such other
securities or blue sky laws of such jurisdictions within the United States as
each Holder of such securities shall request (provided, however, that Company
shall not be obligated to qualify as a foreign corporation to do business under
the laws of any jurisdiction in which it is not then qualified or to file any
general consent to service of process), and do such other reasonable acts and
things as may be required of it to enable such holder to consummate the
disposition in such jurisdiction of the securities covered by such Resale
Registration Statement;
 
e.           Promptly notify each Holder whose Registrable Securities are
intended to be covered by such Resale Registration Statement and each
underwriter and, if requested by any such Person, confirm such notice in writing
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed and, with respect to a Resale Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of the
issuance by any state securities or other regulatory authority of any order
suspending the qualification or exemption from qualification of any of the
Registrable Securities under state securities or “blue sky” laws or the
initiation of any proceedings for that purpose, (iii) any request by the
Commission for the amending or supplementing of such Resale Registration
Statement or prospectus or for additional information; and (iv) of the happening
of any event which makes any statement made in a Resale Registration Statement
or related prospectus untrue or which requires the making of any changes in such
Resale Registration Statement, prospectus or documents so that they will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and, as promptly as reasonably practicable thereafter, prepare
and file with the Commission, and furnish to Holders, a supplement or amendment
to such prospectus so that, as thereafter deliverable to the purchasers of such
Registrable Securities, such prospectus will not contain any untrue statement of
a material fact or omit a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and the time period during which such Resale Registration Statement
is required to remain effective shall be extended for the time period during
which such prospectus is so suspended;
 
 
11

--------------------------------------------------------------------------------

 
 
f.           Furnish, at the request of any Holder of Registrable Securities
pursuant to Section VI(1), on the date that the Resale Registration Statement
with respect to such shares of Registrable Securities becomes effective, (1) an
opinion, dated such date, of the independent counsel representing Company for
the purposes of such registration, addressed to the Holders, in customary form
and covering matters of the type customarily covered in such legal opinions; and
(2) a comfort letter dated such date, from the independent certified public
accountants of Company, addressed to the Holders making such request and, if
such accountants refuse to deliver such letter to such Holders, then to Company,
in a customary form and covering matters of the type customarily covered by such
comfort letters and such Holders shall reasonably request.  Such opinion of
counsel shall additionally cover such other legal matters with respect to the
registration in respect of which such opinion is being given as such Holders may
reasonably request.  Such letter from the independent certified public
accountants shall additionally cover such other financial matters (including
information as to the period ending not more than five (5) Business Days prior
to the date of such letter) with respect to the registration in respect of which
such letter is being given as the Holders of a majority of the Registrable
Securities being so registered may reasonably request;
 
g.           Enter into customary agreements (including an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities; and
 
h.           Otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, but not later than
18 months after the effective date of the Resale Registration Statement, an
earnings statement covering the period of at least twelve (12) months beginning
with the first full month of the Company’s fiscal quarter commencing after the
effective date of such Resale Registration Statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act.
 
i.           It shall be a condition precedent to the obligation of Company to
take any action pursuant to this Agreement in respect of the securities which
are to be registered at the request of any Holder that such Holder shall furnish
to Company such information regarding the securities held by such Holder and the
intended method of disposition thereof as Company shall reasonably request and
as shall be required in connection with the action taken by Company.
 
 
12

--------------------------------------------------------------------------------

 
 
j.           Each Holder agrees that, upon receipt of any notice from Company of
the happening of any event of the kind described in Section VI(2)(e)(iv), such
Holder shall immediately discontinue such Holder’s disposition of Registrable
Securities pursuant to the Resale Registration Statement relating to such
Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section VI(2)(e)(iv).
 
3.           Expenses.  All expenses incurred in complying with this Agreement,
including, without limitation, all registration and filing fees (including all
expenses incident to filing with any stock exchange), printing expenses, fees
and disbursements of counsel for Company, the reasonable fees and reasonable
expenses of one counsel for the selling security holders (selected by those
holding a majority of the shares being registered), expenses of any special
audits incident to or required by any such registration and expenses of
complying with the securities or blue sky laws of any jurisdiction pursuant to
Section VI(2)(d), shall be paid by Company, except that Company shall not be
liable for any fees, discounts or commissions to any underwriter or any fees or
disbursements of counsel for any underwriter in respect of the securities sold
by such Holder.
 
4.           Indemnification and Contribution.
 
a.           In the event of any registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, Company shall indemnify and
hold harmless to the fullest extent permitted by law the Holder of such
Registrable Securities, such Holder’s directors and officers, and each other
person, if any, who controls such Holder or such participating person within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such Holder or any such director or
officer or participating person or controlling person may become subject under
the Securities Act or any other statute or at common law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any alleged untrue statement of any material fact
contained in any Resale Registration Statement under which such securities were
registered under the Securities Act, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereto, or
(ii) any alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and shall
reimburse such Holder or such director, officer or participating person or
controlling person for any legal or any other expenses reasonably incurred by
such Holder or such director, officer or participating person or controlling
person in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any actual or alleged untrue statement or actual
or alleged omission made in such Resale Registration Statement, preliminary
prospectus, prospectus or amendment or supplement in reliance upon and in
conformity with written information furnished to Company by such Holder
specifically for use therein.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Holder or
such director, officer or participating person or controlling person, and shall
survive the transfer of such securities by such Holder.
 
 
13

--------------------------------------------------------------------------------

 
 
b.           Each Holder, by acceptance hereof, agrees to indemnify and hold
harmless to the fullest extent permitted by law Company, its directors and
officers and each other person, if any, who controls Company within the meaning
of the Securities Act against any losses, claims, damages or liabilities, joint
or several, to which Company or any such director or officer or any such person
may become subject under the Securities Act or any other statute or at common
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any actual or alleged untrue
statement or actual or alleged omission made in any information provided in
writing to Company by such Holder specifically for use in the Resale
Registration Statement and contained in any Resale Registration Statement under
which securities were registered under the Securities Act at the request of such
Holder, any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereto.  Notwithstanding the provisions of this
paragraph (b) or paragraph (d) below, no Holder shall be required to indemnify
any person pursuant to this Section VI(4) or to contribute pursuant to
paragraph (d) below in an amount in excess of the amount of the aggregate net
proceeds received by such Holder in connection with any such registration under
the Securities Act.
 
c.           Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give such notice
shall not limit the rights of such Person, except to the extent the indemnifying
party is actually prejudiced thereby) and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (A) the
indemnifying party has agreed to pay such fees or expenses or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person.  If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld or
delayed).  If such defense is assumed by the indemnifying party pursuant to the
provisions hereof, such indemnifying party shall not settle or otherwise
compromise the applicable claim unless (i) such settlement or compromise
contains a full and unconditional release of the indemnified party or (ii) the
indemnified party otherwise consents in writing, which consent shall not be
unreasonably withheld or delayed.  An indemnifying party who is not entitled to,
or elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.
 
 
14

--------------------------------------------------------------------------------

 
 
d.           If the indemnification provided for in this Section VI(4) from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified parties shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such indemnifying
party or indemnified parties, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such action.  The
amount paid or payable by a party as a result of the losses, claims, damages,
liabilities and expenses referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
any investigation or proceeding.
 
e.           The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section VI(4)(d) were determined by pro - rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding
paragraph.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
 
5.           Certain Limitations on Registration Rights.  Notwithstanding the
other provisions of this Agreement:
 
a.           Company shall have the right to delay the filing or effectiveness
of a Resale Registration Statement required pursuant to Section VI(1) hereof
during one or more periods aggregating not more than ninety (90) days in any
twelve (12) month period in the event that (i) Company would, in accordance with
the advice of its counsel, be required to disclose in the prospectus information
not otherwise then required by law to be publicly disclosed and (ii) in the
judgment of Company’s board of directors, there is a reasonable likelihood that
such disclosure, or any other action to be taken in connection with the
prospectus, would materially and adversely affect any existing or prospective
material business situation, transaction or negotiation or otherwise materially
and adversely affect Company.
 
b.           In the event that, in the judgment of Company, it is advisable to
suspend use of a prospectus included in a Resale Registration Statement filed
pursuant to this Agreement, due to pending material developments or other events
that have not yet been publicly disclosed and as to which (i) Company would, in
accordance with the advice of its counsel, be required to disclose in the
prospectus information not otherwise then required by law to be publicly
disclosed and (ii) in the judgment of Company’s board of directors, there is a
reasonable likelihood that such disclosure would materially and adversely affect
any existing or prospective material business situation, transaction or
negotiation or otherwise materially and adversely affect Company, then Company
shall notify all Holders to such effect, and, upon receipt of such notice, each
such Holder shall immediately discontinue any sales of Registrable Securities
pursuant to such Resale Registration Statement until such Holder has received
copies of a supplemented or amended prospectus or until such Holder is advised
in writing by Company that the then current prospectus may be used and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such prospectus.  Notwithstanding
anything to the contrary herein, Company shall not exercise its rights under
this Section VI(5)(b) to suspend sales of Registrable Securities for a period or
periods aggregating more than ninety (90) days in any twelve (12) month period.
 
 
15

--------------------------------------------------------------------------------

 
 
VII.      Representations and Warranties of Company as to the RMB Conversion
Shares
 
Company represents and warrants as follows with respect to the RMB Conversion
Shares.
 
a.           The RMB Conversion Shares and the issuance thereof have been duly
authorized, subject to the receipt of the Company Stockholder Approval, and,
when issued and delivered in accordance with the terms of this Agreement will
have been validly issued and will be fully paid and nonassessable.  The RMB
Conversion Shares are issued free and clear of any lien or other encumbrance,
and the issuance of the RMB Conversion Shares will not be subject to any
preemptive or other similar right.
 
b.           The Company agrees that the representations, warranties and
covenants made by the Company and the Merger Corp. to Neutron in the Merger
Agreement are repeated herein to and for the benefit of RMB and RMBAH as if
fully set forth herein.  RMB and RMBAH may rely on such representations,
warranties and covenants as fully as if they were set forth herein.  Such
representations, warranties and covenants shall form an integral part of this
Agreement and shall survive the Closing Date.
 
c.           The Company has all necessary power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and subject to
shareholder approval with respect to the RMB Conversion Shares, and to
consummate the transactions contemplated hereby.  The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action on the part of the Company, and no other
corporate proceedings on the part of the Company are necessary to authorize this
Agreement or to consummate the transactions so contemplated.  This Agreement has
been duly and validly executed and delivered by the Company and, assuming the
due authorization, execution and delivery by RMB and RMBAH, constitutes a valid,
legal and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally.
 
 
16

--------------------------------------------------------------------------------

 
 
d.           The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby, do not and will not (i) contravene, conflict with or result in a
violation or breach of any provision of the Company’s Certificate of
Incorporation and bylaws or the organizational documents of any of the Company’s
subsidiaries, (ii) contravene, conflict with or result in a violation or breach
of any provisions of any law applicable to the Company or any of its
subsidiaries or by which its or any of their respective properties is bound or
affected, (iii) require any consent or other action by any Person under,
constitute a default (or an event that, with or without notice or lapse of time
or both, would constitute a default) under, or cause or permit the termination,
amendment, acceleration, triggering or cancellation or other change of any right
or obligation or the loss of any benefit to which the Company or any of its
subsidiaries is entitled under any provision of any contract binding upon the
Company or any of its subsidiaries, or (iv) result in the creation or imposition
of any lien on any asset of the Company or any of its subsidiaries, other than
such exceptions in the case of clause (ii) or (iii) as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
with respect to the Company.
 
e.           The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby do not, and shall not, require any approval, action by or in respect of,
filing with or notification to, any governmental entity, to be made or obtained
by the Company or its subsidiaries, except for (i) the filing with the
Commission and the mailing to the holders of  Common Stock of the Company of a
proxy information statement, and the filing with the Commission of any reports
that might be required pursuant to the Exchange Act in connection with the
Merger and the offerings and the transactions contemplated hereby, [(ii) the
filing with the Commission of the Resale Registration Statement,] (ii) such
other filings, authorizations, decisions or orders as may be required by the
rules and regulations of NASDAQ or any state securities or blue sky laws and
(iii) any other approvals or permits, which, if not obtained, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect with respect to the Company.
 
f.           The Company and its subsidiaries have not incurred, nor will they
incur, directly or indirectly, any liability for brokerage or finders’ fees or
agent’s commissions or any similar charges in connection with the Transaction
Agreements or this Agreement or any transaction contemplated hereby.
 
g.           Neither the Company nor its subsidiaries nor any agent acting on
behalf of the Company or its subsidiaries has taken or will take any action
which might cause the Transaction Agreements or this Agreement to violate
applicable laws, as in effect on the Closing Date.  All offers and sales of
capital stock, securities and notes of the Company in the page two (2) years
have been conducted and completed by the Company in compliance with applicable
laws in all material respects.
 
h.           Except as set forth in the Company’s filings made with the
Commission pursuant to the Exchange Act, there is no action, suit, proceeding,
judgment, claim or investigation pending or threatened against the Company or
any of its subsidiaries which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the Company or its
subsidiaries or which in any manner challenges or seeks to prevent, enjoin,
alter or materially delay any of the transactions contemplated by the
Transaction Agreements or this Agreement, and to the knowledge of the Company
there is no basis for the assertion of any of the foregoing.  Neither the
Company nor any subsidiary is subject to any order which would reasonably be
expected to have a Material Adverse Effect on the Company.
 
 
17

--------------------------------------------------------------------------------

 
 
i.           The Company and its Affiliates have not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock to facilitate the sale or resale of the RMB Conversion Shares
or affect the price at which the RMB Conversion Shares may be issued or resold.
 
j.           The Company’s executive officers and directors understand the
nature of the RMB Conversion Shares being sold hereby and recognize that the
issuance of the Shares will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded in its good
faith business judgment that the issuance of the RMB Conversion Shares is in the
best interests of the Company.  The Company specifically acknowledges that its
obligation to issue the RMB Conversion Shares is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company or parties entitled to receive
equity of the Company.
 
k.           There are no material disagreements of any kind presently existing
between the Company and the accountants and lawyers presently employed by the
Company, including but not limited to disputes or conflicts over payment owed to
such accountants and lawyers, nor have there been any such disagreements during
the two years prior to the Closing Date.
 
l.           Neither the Company, nor to the knowledge of the Company, any
director, officer, employee, agent, representative or other person acting on
behalf of the Company, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses or
payments related to foreign, domestic or tribal political activity, (ii) made,
authorized, offered or promised any unlawful payment to foreign, domestic or
tribal government officials, employees or representatives or to any foreign,
domestic or tribal political parties or campaigns from corporate funds, (iii)
failed to disclose fully any contribution made by the Company (or made by any
person acting on its behalf of which the Company is aware) which is  in
violation of law, or (iv) violated in any respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder.
 
VIII.     Powers of First Lien Collateral Agent.
 
a.           Release of RMB by Borrower.  Borrower Parties agree that the
actions described in this Agreement fully comply with the First Lien Facility
Agreement and are necessary to cure what would otherwise be an Event of Default
as defined therein.  The Borrower Parties, and each of them, on behalf of
themselves, their affiliates, shareholders, representatives, agents, employees,
heirs, and assigns, indemnify, hold harmless, and release, RMB and the Lenders
from any demand or claim whatsoever, in contract, tort, or any other legal
theory, arising from or relating in any way to each and all of the actions,
powers, rights and duties described herein.
 
 
18

--------------------------------------------------------------------------------

 
 
b.           Power of Attorney.  Borrower Parties hereby irrevocably constitute
and appoint RMB, with full power of substitution, as their and each of their
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of any or all Borrower Parties or in RMB's own name, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or useful to accomplish the purposes of this Agreement and, without
limiting the generality of the foregoing, hereby gives said attorneys the power
and right, on behalf of the Borrower Parties, without notice to or assent by any
Borrower Party, to do the following upon the occurrence and during the
continuance of an Event of Default:
 
i.
 
Generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code and as fully and completely as
though RMB were the absolute owner thereof for all purposes;
     
ii.
 
To do, at the Borrower Parties’ expense, at any time, or from time to time, all
acts and things which RMB deems necessary or useful to protect, preserve or
realize upon the Collateral and RMB's security interest therein, in order to
effect the intent of this Agreement, all at least as fully and effectively as
the Borrower Parties might do, including, without limitation, (1) upon written
notice to the Borrower Parties, the exercise of voting rights with respect to
voting securities, which rights may be exercised, if RMB so elects, with a view
to causing the liquidation of assets of the issuer of any such securities, and
(2) the execution, delivery and recording, in connection with any sale or other
disposition of any Collateral, of the endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral.

 
IX.       Agreement to Execute Further Documents.
 
Borrower Parties, and each of them, agree that any or all of them shall, upon
request by RMB at any time after the expiration of the Forbearance Period, and
without regard to whether an event of default has occurred or is occurring,
execute the following documents on presentation by RMB.
 
a.           Admission of Default.  Upon presentation by RMB, Neutron and/or CRL
shall execute a document admitting default under the First Lien Facility
Agreement and/or the Credit Documents, and shall agree not to oppose the
introduction into evidence of such admissions in any proceeding before a court
of competent jurisdiction, including proceedings in foreclosure.
 
b.           Demand Guarantor Promissory Note.  CRL shall execute a Demand Note
making the entire amount of the guarantee payable to RMB on demand.
 
X.         Events of Default.
 
Each of the following shall be an Event of Default under this Agreement
 
 
19

--------------------------------------------------------------------------------

 
 
 
a.
Any event listed under Section II(c) (Early Termination).

 
 
b.
Failure to execute any document presented by RMB pursuant to Section IX above;

 
 
c.
Any material breach of this Agreement by the Company or Neutron;

 
 
d.
Failure to execute, or any defect in the execution of this Agreement or any
Transaction Agreement by any party thereto.

 
XI.        Creditor’s Remedies of RMB.
 
a.           Foreclosure.  On the occurrence of and during any Event of Default,
RMB may initiate foreclosure proceedings against any Borrower Party pertaining
to any Lien.  Borrower Parties hereby waive any defense, agree not to respond,
and permit judgment to be taken against either or both of them in any such
proceeding.
 
b.           Confession of Judgment.  For purposes of securing the Borrower
Parties’ performance under this Agreement and the Credit Documents, Borrower
Parties, and each of them, agrees, as an essential part of this Agreement, that
in the event the Merger does not close, or if RMB does not receive the Fund
Contribution and RMB Conversion Shares as described in Section V(a) above, or if
the Existing RMB Loan is not otherwise paid or discharged in full, they shall
confess judgment, jointly and severally, in favor of RMB or any Lender in the
amount of $26,787,157.00, being the amount of principal and interest accrued as
of December 31, 2011, plus interest accruing thereafter at the rate of ten
percent (10%) per annum, compounded annually from December 31, 2011, until the
judgment is paid in full.  Borrower Parties authorize that judgment be entered
against them, jointly and severally, in those sums, as well as for such
additional sums as are set forth below for attorneys’ fees and costs.
 
c.           Power of Attorney.  To implement subparagraph XI(b) above, in the
event the Merger does not close, or if RMB does not receive the Fund
Contribution and RMB Conversion Shares as described in Section V(a) above, or if
the Existing RMB Loan is not otherwise paid or discharged in full, Borrower
Parties hereby agree to waive the issuance and service of process or other
notice, to confess judgment for the principal balance due under the Credit
Documents in the amount stated above, together with interest, cost of suit, and
attorneys’ fees as provided herein, and to release all errors and waive all
right of appeal.  If any action is brought for the enforcement of this Agreement
or any Credit Document, and if RMB shall recover judgment in any sum, RMB shall
recover as reasonable attorneys’ fees ten percent (10%) of the amount decreed
for principal and interest, which attorneys’ fees shall be entered, allowed, and
paid as part of the judgment in the action.
 
d.           Cumulative Remedies.  RMB’s remedies under this Agreement shall be
cumulative and not exclusive, may be pursued individually or collectively as RMB
sees fit.  Borrower Parties waive the defense of election of remedies or any
similar defense to any remedy selected by RMB.
 
XII.     General Provisions.
 
 
20

--------------------------------------------------------------------------------

 
 
a.           Corporate Authority.  Company and Borrower Parties, and each of
them, hereby represent and warrant to RMB that each has full power and authority
to enter into this Agreement and that its execution, delivery and performance of
this Agreement has been fully authorized and approved, and that no further
corporate approvals or consents are required to bind such party.
 
b.           Time is of the Essence.  Time is of the essence for each and every
provision of this Agreement.
 
c.           Choice of Law.  This Agreement shall be governed by the internal
laws of the State of Colorado, without regard to conflict of law
principles.  The parties attorn to the non-exclusive jurisdiction of the federal
and state courts of Colorado as a forum for the resolution of any dispute
connected herewith or arising here from.
 
d.           Complete Agreement.  This Agreement states the final and complete
agreement of the parties as to the matters set out herein, and supersedes all
prior negotiations, representations, and discussions.
 
e.           Waiver of jury trial.  THE PARTIES HEREBY KNOWINGLY AND IRREVOCABLY
WAIVE ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY OF ANY ISSUES OR DISPUTES ARISING
FROM OR RELATING TO THIS AGREEMENT.
 
f.           Amendments in Writing.  This Agreement may not be amended, altered,
or waived except in a writing of equal formality to this document and executed
by all parties hereto including full representations and warranties of corporate
and signatory authority as to the document.  Unless otherwise specified and
agreed, one-time waiver of any right or obligation under this Agreement by
either party shall not be interpreted as waiver of such right or obligation on
any occasion that arises after such initial waiver.  This Agreement may not be
amended, altered or waived without the express consent of  RMB.  Each party
agrees that any amendment, alteration or waiver made in breach of this provision
will not be effective.
 
g.           Disclaimer of Partnership.  This Agreement has been negotiated at
arms-length and the parties specifically disclaim any partnership or joint
venture arrangement arising from this document.  This Agreement shall not be
construed to create, expressly or by implication, a joint venture, mining
partnership, commercial partnership, or other partnership relationship between
or among RMB, the Company, or any Borrower Party.
 
h.           Notices.  All notices, designations or other docu­ments required or
authorized by the terms of this Agreement shall be in writing and shall be
personally delivered, or mailed by regis­tered or certified mail, first class
postage prepaid, return receipt requested, or transmitted by facsimile machine
in a man­ner which confirms transmission to the recipient, addressed as follows:
 
RMB:
 
Attn:  Rick Winters
President
RMB Resources Inc.
3500 S Wadsworth Blvd, Suite 405
Lakewood, Colorado 80235 USA
 
 
21

--------------------------------------------------------------------------------

 
 
With a copy which shall not constitute notice to:
 
Christopher Kamper
Carver Schwarz McNab & Bailey LLC
1600 Stout Street Ste. 1700
Denver, Colorado 80202
Fax no. (303) 893-1829
 
 
URI:
 
Uranium Resources Inc.
405 State Highway 121 Bypass,
Building A, Suite 110
Lewisville, Texas 75067
Attn.:


With a copy which shall not constitute notice to:


Baker & Hostetler LLP
303 East 17th Avenue, Suite 1100
Denver, Colorado 80203-1264
Attention:  Alfred C. Chidester
Fax no. (303) 861-7805




Neutron:
 
Neutron Energy Inc.
9000 E. Nichols Avenue
Suite 225
Englewood, Colorado 80112
Attn.: Edward M. Topham
Fax: 303-531-0519


With a copy which shall not constitute notice to:


Hogan Lovells US LLP
One Tabor Center, Suite 1500
1200 Seventeenth Street
Denver, Colorado 80202
Attention:  Paul Hilton
Fax no. (303) 899-7333


i.           Remedies.  Each Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under Section VI of this Agreement.  Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of Section VI of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.
 
 
22

--------------------------------------------------------------------------------

 
 
j.           Fees in the Event of Litigation.  In any action or proceeding
brought in a court of law to enforce any provision of this Agreement or where
any provision hereof is validly asserted as a defense, the successful party
shall be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.
 
k.           Rule 144.  So long as Company is subject to the reporting
requirements under the Exchange Act, it shall comply with such requirements so
as to permit sales of Registrable Securities by the holders thereof pursuant to
Rule 144 under the Securities Act.
 
l.           Nonliability.  Any provision of this Agreement notwithstanding, in
the event the Closing does not occur other than as a result of a material breach
by Company of any of its representations, warranties, covenants or agreements,
Company shall not have any liability to RMB, RMBAH or any of their  respective
Affiliates for any claim of any nature.
 
m.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, beneficiaries, successors, and assigns, including any Person to
whom Registrable Securities are transferred (other than in sales pursuant to a
prospectus or Rule 144), who shall become an Additional Holder in accordance
with this Agreement.
 
n.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
o.           Termination.  Company’s obligations under Section VI of this
Agreement shall cease with respect to any Person when such Person ceases to be a
Holder.  Notwithstanding the foregoing, Company’s obligations under
Section VI(4) and Section VI(5) shall survive in accordance with their terms.
 
p.           Counterparts.  This Agreement may be executed in counterparts and
signatures may be delivered by electronic scanning (such as pdf) or facsimile,
and such signatures taken together shall constitute a single original instrument
dated as of the date first shown above.
 
REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES FOLLOW
 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Forbearance and Debt
Conversion Agreement effective the date first written above.
 
First Lien Creditor
 
RMB Australia Holdings, Ltd.
 
By: _____________________
 
Its: ______________________
 
By: _____________________
 
Its: ______________________
 


 
First Lien Collateral Agent
 
RMB Resources, Inc.
 
By: ______________________
 
Its: _______________________
 


 
Borrower:
 
Neutron Energy, Inc.
 
By: ___________________________
 
Its: ____________________________
 


 
Subsidiary Guarantor:
 
Cibola Resources, LLC
 
By: ______________________________
 
Its: _______________________________
 


 
Company:
 
Uranium Resources, Inc.
 
By: _______________________________
 
Its: __________________________________
 
 
24